Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES THIRD QUARTER RESULTS FOR 2013 Tel Aviv, Israel, November 27, 2013, Elbit Imaging Ltd. (TASE, NASDAQ: EMITF) ("Elbit"" or the "Company") announced today its results for the third quarter of 2013. Three months ended September 30, 2013 compared to corresponding period in 2012 The Company’s loss for the three months period ended September 30, 2013 ( “Q3 2013”) amounted to NIS 702 million, of which approximately NIS 541 million is attributable to non-cash write down expenses of trading properties and investments in associated in India (NIS 420 million) and certain Eastern-European countries held by the Company and its subsidiary Plaza Centers N.V. (“PC”). The write down was mainly due to the following factors: · The Company and PC’s reassessment of the probability of future development of certain properties in view of the financial crisis affecting the area in which the Group operates, and the Company’s deteriorating liquidity position. This primarily affected lands which were previously not written down below cost as the related completed project was expected to be sold above cost; and; · Disposal of certain of PC's properties subsequent to the reporting period at a selling price below their carrying amounts. Consolidated income, revenues and gain for Q3 2013 amounted to NIS 120 million (US$ 34 million) compared to NIS 181 million in the corresponding period in 2012 (“Q3 2012”). · Revenues from hotels operation and management decreased in Q3 2013 to NIS 47 million (US$ 13 million) compared to NIS 49 million in Q3 2012. · Costs and expenses of hotels operation and management decreased in Q3 2013 to NIS 41 million (US$ 12 million) compared to NIS 45 million in Q3 2012. The decrease resulted from the decrease in the revenue as mentioned above. · Revenues from the sale of fashion retail increased in Q3 2013 to NIS 36 million (US$ 8 million) compared to NIS 31 million in Q3 2012. The increase is attributable to increase in revenue from same store and the opening of three new stores. · Cost of fashion retail increased in Q3 2013 to NIS 35 million (US$ 10 million) compared to NIS 33 million in Q3 2012. The increase resulted from the increase in the revenue as mentioned above. · Rental income from commercial centers decreased in Q3 2013 to NIS 29 million (US$ 8 million) compared to NIS 34 million in Q3 2012. The decrease is mainly attributable to the decrease in the Fantasy Park operation. · Sale of trading property decreased in Q3 2013 to NIS9 (US$ 2 million) compared to NIS 69 million in Q3 2012. Such amount in Q3 2013 is attributable to the sale of a plot in the Czech Republic. · Cost of commercial centers decreased in Q3 2013 to NIS 39 million (US$ 11 million) compared to NIS 101 million in Q3 2012. The decrease is mainly attributable to (i) cost of selling trading property in the amount of NIS 10 million (US$ 3 million) compared to NIS 68 million in Q3 2012 and (ii) the decrease in the Fantasy Park operation as mentioned above. · General and administrative expenses amounted to NIS 13 million (US$ 4 million) in Q3 2013 compared to NIS 11 million in Q3 2012. The increase is mainly attributable to expenses relating to the arrangement of the Company's unsecured financial debt. · Share in losses of associated, netamounted to NIS 288 million (US$ 81 million) in Q3 2013 compared to NIS nil in Q3 2012. Such losses in Q3 2013 are mainly attributable to write-down in the Company’s joint project with PC in India in the total amount of NIS 282 million (US$ 80 million). · Financial expenses, net increased in Q3 2013 to NIS 187 million (US$ 53 million) compared to net financial income of NIS 5 million in Q3 2012. The increase of NIS 192 million is mainly attributable to the following: o An increase in the amount of NIS 134 million (US$ 38 million) in non-cash expenses, as a result of (i) changes in fair value of financial instruments (mainly PC’s debentures, call transactions, and other derivatives, which are measured at fair value through profit and loss) and (ii) gain recognized in Q3 2012 from repurchase of debentures in an amount of NIS 66 million. o An increase in interest expenses and CPI-linked borrowing expenses, net in the amount of NIS 34 million (US$ 9 million) mainly attributable to (i) an increase in the interest expenses related to the activity of PC’s commercial centers mainly due to suspension of capitalization of finance expenses to PC's qualified assets; and (ii) an increase in the Israeli consumer price index, to which the Company’s and some of PC’s notes are linked (1.29% in Q3 2013, compared to 0.85% in Q3 2012). o An increase in the amount of NIS 24 million (US$ 7 million) in exchange rate losses mainly attributable to fluctuation in the exchange rate between the US$ and NIS with respect to the Company’s operations in the U.S. which were sold last year. · Other expenses , net in Q3 2013 amounted to NIS 254 million (US$ 72 million) compared to NIS 28 million in Q3 2012.The expenses in Q3 2013 are attributable to write off of the Company's and PC’s trading propertyin Eastern Europe and India in the amount of NIS 254 million. · Loss before tax benefits amounted to NIS 738 million (US$ 209 million) in Q3 2013 compared to NIS 31 million in Q3 2012. · Tax benefits amounted to NIS 29 million (US$ 8 million) in Q3 2013 compared to NIS 12 million in Q3 2012. · Loss from continuing operations amounted to NIS 709 million (US$ 200 million) in Q3 2013 compared to NIS 19 million in Q3 2012. · Income from discontinued operations, net, amounted to NIS 7 million (US$ 2 million) in Q3 2013 compared to loss in the amount of NIS 12 million in Q3 2012. Such amount is attributed to the Company’s U.S investment properties operation which was sold during 2012 and in Q3 2012 and also to the Insightec operation due to loss of control in 2012. · Loss for Q3 2013 amounted to NIS 702 million (US$ 199 million) (out of which NIS 523 is attributed to the equity holders of the Company) compared to NIS 31 million in the corresponding period in 2012 (out of which NIS 20 million is attributed to the equity holders of the Company). · Shareholders' Deficiency as of September 30, 2013 amounted to NIS 122 million ($ 35 million) (out of which Shareholders' deficiency in the amount of NIS 833 million ($ 236 million) is attributed to the controlling interest). 2 About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India, primarily through its subsidiary Plaza Centers N.V. In certain circumstances and depending on market conditions, we operate and manage commercial and entertainment centers prior to their sale; (ii) Hotels - Hotel operation and management; (iii) Medical Industries - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (iv) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India; (v) Fashion Apparel - Distribution and marketing of fashion apparel and accessories in Israel. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” "would," “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the risk that the Company will be unable to reach definitive agreements to refinance the loans owing to Bank Hapoalim, the risk that the proposed refinancing with Bank Hapoalim with not be approved by the requisite majority of its creditors, the risk that the Company will enter liquidation proceedings, and the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2012, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact: Shimon Yitzhaki Chairman of the Board of Directors Tel: +972-3-608-6048 shimony@elbitimaging.com 3 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS September 30 December 31 September 30 2 0 1 3 2 0 1 2 2 0 1 3 Convenience translation (in NIS thousands) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivables Other receivables Inventories Non-Current Assets Trading property (*) 3,387,941 Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Investment property - - Intangible assets Current Liabilities Short-term credits (*)1,500,256 Suppliers and service providers Payables and other credit balances Non-Current liabilities Borrowings Other liabilities Deferred taxes Shareholders' Equity (Deficiency) Attributable to equity holders of the Company ) ) Non-controlling Interests ) ) (*) As restated 4 ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Nine months ended Three months ended Year ended Nine months ended September 30 September 30 December 31, September 30 2 0 1 3 2 0 1 2 2 0 1 3 2 0 1 2 2 0 1 2 2 0 1 3 (in NIS thousands) Convenience translation US$'000 Income revenues and gains Revenues Revenues from sale of commercial centers Revenues from hotel operation and management Revenues from fashion merchandise and other Total revenues Gains and other Rental income from Commercial centers Gain from changes of shareholding in investees - Gain from sale of real estate assets - Total income revenues and gains Expenses and losses Hotels operations and management Cost of fashion merchandise and other Commercial centers General and administrative expenses Share in losses of associates, net Financial expenses (incomes), net ) Write-down, charges and other expenses, net Loss before income taxes ) Tax benefits ) Loss from continuing operations ) Profit (Loss) from discontinued operation, net ) ) Lossfor the period ) Attributable to: Equity holders of the Company ) Non-controlling interest ) 5 ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Nine months ended Three months ended Year ended Nine months ended September 30 September 30 December 31, September 30 2 0 1 3 2 0 1 2 2 0 1 3 2 0 1 2 2 0 1 2 2 0 1 3 (in NIS thousands) Convenience translation US$'000 Loss for the period ) Other comprehensive income to be reclassified to profit or loss in subsequent periods: Exchange differences arising from translation of foreign operations ) Gain (loss) from cash flow hedge ) 24 ) ) Gain from available for sale investments Loss on hedging instruments designated in hedges of the net assets of foreign operations - - ) - Reclassification adjustments relating to foreign operations disposed of in the year - ) - - ) - ) Items not to be reclassified to profit or loss in subsequent periods: Revaluations of assets - - - Other Comprehensive income (loss) Comprehensive income (loss) Attributable to: Equity holders of the Company ) Non-controlling interest ) 6 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2012 ) - ) ) The effect of initial application of new standard (IFRS 11) - ) ) Lossfor the year - ) ) - ) ) ) Other comprehensive income (loss) - - (**)190,690 - ) (***)144,415 - Transaction with non controlling interest - - ) - ) - ) Reclassification of a derivative (option) to equity following change in terms - Stock-based compensation expenses - Balance - December 31, 2012 ) ) ) Lossfor the period - ) ) - ) ) ) Other comprehensive income (loss) - - ) - ) ) - ) ) ) Reclassification of a options following a change of terms - ) ) Transaction with non-controlling interest - Stock-based compensation expenses - Balance - September 30, 2013 ) (*) includes transactions with non-controlling interest reserve and hedging reserve. (**) Net of related tax expenses in the amount of NIS 61 million. (***) Net of related tax expenses in the amount of NIS 45 million. 7 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholder's equity Convenience translation, U.S.$'000 Balance - January 1, 2013 ) ) ) Loss for the year - ) ) - ) ) ) Other comprehensive income (loss) - - ) - ) ) - ) ) ) Reclassification of a options following a change of terms - ) ) Transaction with non-controlling interest - Stock-based compensation expenses - Balance - September 30, 2013 ) 8
